 164DECISIONSOF NATIONALLABOR RELATIONS BOARDOtisHospital Inc.' andMassachusettsHospitalWorkers'Union,Local 880,Service Employees Inter-nationalUnion,AFL-CIO,Petitioner.2Cases 1-RC-13583, 1-RC-13584, and 1-RC-13585July 16, 1975DECISIONON REVIEWOn December 9, 1974, the Regional Director forRegion 1 issued a Decision and Direction of Electionin each of the three above-enumerated proceedings'In accordance with the stipulation of the parties, theRegional Director directed elections:(1) In Case 1-RC-13583-in a unit of all li-censed practical nurses employed by the Em-ployer at its 85 Otis Street, Cambridge, Massa-chusetts, hospital, excluding all other employees,guards, and supervisors as defined in the Act;(2) In Case 1-RC-13584-in a unit of all em-ployees employed by the Employer at its 85 OtisStreet,Cambridge, Massachusetts, location in-cluding nurses aides, orderlies, dietary workers,housekeepers,maintenanceworkers,supplyworkers,ward clerks, social service workers,physical therapy assistants, X-ray technicians,switchboard operators, and office clerical em-ployees,but excluding pharmacists, physicaltherapists, licensed practical nurses, registerednurses, professional employees, business manag-er,guards, and supervisors as defined in theAct; and(3) In Case 1-RC-13585-in a unit of all regis-tered nurses employed by the Employer at its 85Otis Street, Cambridge, Massachusetts, location,excluding all other employees, guards, and su-pervisors as defined in the Act.Pursuant to National Labor Relations BoardRules and Regulations, Series 8, as amended, theEmployer filed a timely request for review of the Re-gional Director's decisions on the ground that theBoard's delegation of power to Regional Directors todetermine appropriate bargaining units and relatedrepresentationalissues4was unconstitutional. ByThe Employer's name appears as amended at hearing.2 The Petitioner's name appears as amended at hearing.3 The Regional Director consolidated the cases for purposes of hearingand thereupon severed the cases for decision.Because the issues on reviewpresented by each case are identical,we have reconsolidated these cases forpurposes of this Decision on Review.4 See 26 F.R.3911 (1961).telegraphic order dated January 16, 1975, the Board,sua sponte,granted review "with respect to the unitsinvolved herein." Review was not granted on thequestion of the constitutionality of the delegation ofauthority to the Regional Director.'The telegraphic order coincided with our determi-nation, also issued January 16, 1975, to schedule oralargument on the composition of appropriate bargain-ing units in the health care industry .6 Thereafter, onMay 5, 1975, the Board issued its decisions in thecases orally argued, and in other lead cases.' Thosecases left open the question of the effectiveness ofstipulations designating unitsnot in conformity withthe determinations made in contested cases.Upon consideration we conclude that in the healthcare industry we will give effect to all stipulationsdesignating unit compositions that do not contravenethe provisions or purposes of the Act or well-settledBoard policies.'This conclusion is based on several considerations.First and foremost, to give the parties to our repre-sentation proceedings the broadest permissible lati-tude to mutually define the context in which collec-tive bargaining should take place is consonant withthe design of the Act and its stated policy to encour-age the practice and procedure of collective bargain-ing. Such a policy demands that questions prelimi-narytotheestablishmentofthebargainingrelationshipbe expeditiously resolved.N.L.R. B. v.O.K.Van Storage, Inc.,297 F.2d 74, 76 (C.A. 5,1961).The expeditious resolution of preliminaryquestions will be impeded if we ourselves, absentstatutory command or compelling policy consider-ations, initiateadditional delay simply because theparties' shared perspective does not comport withour own.The conclusion we reach is also consistent with thelegislative history surrounding passage of the healthcare amendments. In July 1973 Senator Taft pro-posed legislation to remove the Section 2(2) exemp-tion for nonprofit hospitals. The Taft bill, S.2292, in-3 SeeWallace Shops, Inc.,133 NLRB 36 (1961);Weyerhaeuser Company.142 N LRB 702 (1%3) See alsoPennsylvania Labor Relations Board v. FrankButz, Joseph Butz, and Stanley Butz, t/d/b/a Modern Home Appliance Com-pony,411 Pa. 360. reversed 192 A.2d 707 (1963).6Member Kennedy dissented from the grant of oralargument.7 SeeMercy Hospitals of Sacramento, Inc.,217 NLRB No. 131 (1975);St.Catherine'sHospital of Dominican Sisters of Kenosha,Wisconsin, Inc., 217NLRB No. 133 (1975);Newington Children's Hospital,217 NLRB No. 134(1975);Sisters of St. Joseph of Peace,217 NLRB No. 135 (1975);DukeUniversity,217 NLRB No. 136 (1975);Mount Airy Foundation, d/b/a MountAiry Psychiatric Center,217 NLRB No. 137 (1975). See alsoNathan andMiriam Barnert Memorial Hospital Association d/b/a Barnert Memorial Hos-pital Center,217 N LRB No. 132 (1975);Shriners Hospitals for Crippled Chil-dren,217 NLRB No. 138 (1975).t See,e.g.,Retail Clerks Union Local No. 324, Retail Clerks InternationalAssociation, AFL-CIO (Vincent Drugs No. 3, Inc.),144 NLRB 1247 (1963);Harvey Russell,145 NLRB 1486, 1488 (1964).219 NLRB No. 55 OTIS HOSPITAL, INC.cluded language limiting the number of bargainingunits in the health care industry. Significantly, theTaft bill also provided "[t]hat units other than thoseset forth . . . may be agreed to by the employer andthe labor organization." 9 At the time the Taft billwas being considered, the American Hospital Associ-ation (AHA) proposed substantially similar legisla-tion,most notably with respect to the limitation onthe number of bargaining units. The AHA proposalsimilarly included a provision "That the [B]oard mayfind appropriate a unit narrower in scope that isagreed upon by the employer and the bargaining rep-resentative." 10 The Taft bill, S.2292, was not report-ed out of committee apparently in part because itsunit limitations, opposed by many labor organiza-tions,were not sufficiently flexible." However, theprovisions of the Taft bill and the AHA proposal aresignificant only because they demonstrate that thequestion of granting employers and labor organiza-tions the broadest permissible latitude in agreeingupon unit compositions was, throughout the legisla-tive history, universally answered in the affirmative,even by those who proposed to limit the number andtypes of units which the Board could find appropri-ate.Finally, the conclusion we reach is acknowledg-ment that not all health care institutions may be ex-actly alike. That is, we feel, the first lesson learnedfrom the recent debates. Between categories of em-ployees similarly titled there may be significant dif-ferences, not only in wages, hours, supervision, andthe like, but more importantly in functions, responsi-bilities,procedures, and even expertise. Practice orstandards may differ from one locale to another, notonly with respect to collective-bargaining patternsbut also with respect to health care delivery itself.When parties contest the emphasis to be given tosuch characteristics, we are, of necessity, the arbiter.When their perceptions coincide, however, candorcompels the conclusion that in the absence of a statu-tory command 12 or policy considerations within ourown expertise, we are not the better judge.We are, of course, mindful of our responsibility toprotect the rights and interests of all employees and,to the extent stipulated units amount to mere agree-ments of convenience which can ultimately under-mine the interests of those excluded,they shall failthe test we set forth. We stress only the fact that a9 See "Hearings on S.794 & S.2292 Before the Subcommittee on Labor,"93d Cong.1st Sess. (1973) at pp. 12-13.10 See id.at pp.147-148.11See 120 Cong.Rec. S.6940(daily ed.,May 2,1974-remarks of SenatorTaft).12 See Secs.9(b)(1), 9(b)(3), and 2(3), the latter excluding supervisors fromthe term"employee."See, e.g.,Wilson TransitCompany,75 NLRB181, 183(1947).165stipulated unit which does not comport with the stan-dards announced in contested cases will not be castaside solely because it designates a unit we mightfind inappropriate had resolution of the issue notbeen agreed upon by the parties.Our initial concern, in the instant proceedings, in-volved, in Case 1-RC-13583, the stipulation settingforth a unit limited to licensed practical nurses(LPN's), and, in Case 1-RC-13584, the stipulated in-clusion of office clerical employees in the service andmaintenance unit.With regard to the LPN's, we have recently an-nounced, inSt.Catherine's Hospital of Dominican Sis-ters of Kenosha,Wisconsin, Inc.,13that a unit of LPN'sexcluding other technical employees is, in our view,contrary to the thrust of the legislative history of therecent amendments.14 Such a unit is, therefore, gener-ally"inappropriate."However, a unit limited toLPN's alone does not run counter to either the ex-press provisions or the broader purposes of the Act.'5Nor can it be said that the unit violates well-settledBoard principles: in fact the appropriateness of aunit limited to LPN's has been the source of consid-erable and sometimes conflicting decisional activity,both prior and subsequent to the recent amend-ments.16We conclude that, for the reasons expressedearlier in this decision, we shall accept and deem ap-propriate a separate unit of LPN's if agreed upon bythe parties."13 217 NLRB No. 133 (1975)14Member Penello,dissenting in part inSt.Catherine's,vigorously object-ed to the majority'sfinding that a separate unit to technical employees,including LPN's,was appropriate.His disagreement was based on his viewthat the legislativehistorypreceding the passageof the 1974health careamendments to the National Labor Relations Act requires this Board tofind that all nonprofessionals in a healthcare facility,with the exception ofbusiness office clericals, must be included in one unit for collective-bargain-ing purposes.See his concurring opinion inMountAiryFoundation, d/b/aMount Airy Psychiatric Center,217 NLRB No. 137 (1975).15Member Penello would not find the parties'stipulation setting forth aunit limited toLPN'sto becontraryto Board policy.However,in the ab-sence of such a clear stipulation by the parties,he would agree with hisdissenting colleague and would not find a unit limitedto LPN's to be appro-priate since it would result in the kind of proliferation that the Congress hasadmonished theBoardto prevent.In view of the circumstances herein,where such a stipulation exists and noparty iscontesting it, Member Penel-lo would deem it to be appropriate16 See,e.g.,New Fern RestoriumCo,175 NLRB 871 (1969);Drexel Home,Inc, 182 NLRB1045 (1970),JacksonManorNursingHome, Inc, and/orIsaacMisrakid/b/a JacksonManorNursingHome,Snapper CreekNursingHome and ArchCreek NursingHome,194 NLRB 892(1972) But see Ma-deira NursingCenter,Inc,203 NLRB323 (1973);Leisure HillsHealth Cen-ters, Inc.,203 NLRB326 (1973).MadeiraoverruledNew Fern RestoriumandJacksonManor Nursing Home, supra,to the extenttheywere inconsistentwith theMadeiraholding.17We perceive a clear distinction between this result and our refusal tohonor the stipulated exclusionof LPN's from the units involved inBarnertMemorial Hospital, supra,In. 7. TheBarnertpetitioner sought separate unitsof service and maintenance employees and technical employees, excludingLPN's.The employer contended thatonly acombined unit of service, main-tenance,and technical employees,excludingLPN's,was appropriate. Inother words, the parties inBarnertagreed to exclude LPN'sbut fromdiffer-ent unitsUnlike the situation here, the parties inBarnerthad no"sharedContinued 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnlike our dissenting colleague,we do not viewthe result we reach here as inconsistent with our de-termination inSt.Catherine's,supra,where the unitquestions presented were contestedby the parties. Aswe read our dissenting colleague's remarks,he con-tends that finding a unit inappropriate in a contestedcase necessarily compels the conclusion that similarunit compositions are inappropriate even if both par-ties agree on the composition.In response,we needpoint only to our classic treatment of plant clericalemployees.Absent agreementof theparties,the Boardhas consistently refused to join office and plant cleri-cal employees in a single unit.'8Thus,if such a join-der were requested and any party contested that re-quest,wewoulddeem the requested unitinappropriate.If, however,both parties agreed on thejoinder, we might well find,and in fact have found,such a unit appropriate.19These are rules of longstanding,supported by numerous Board decisions. Inessence,they indicate that an otherwise inappropri-ate unit can, in some circumstsnces,become appro-priate when accompanied by the mutual consent ofallparties.WhatMember Kennedy and formerChairman Miller said inThe TribuneCompany,190NLRB 398 (1971),is, in our view,sound doctrine andworthy of note:He [former Member Brown] questions whetherthe function of the Board should be different instipulated unit cases from that which prevails inother cases where the Board initially determinesthe appropriate unit.We think,in common with the reviewingcourts,that the Board's function should be dif-ferent.Parties that come before the Board havea special interest in securing the speedy resolu-tion of questions concerning representation [fn.omitted].To thisend, we permit parties to stipu-late to the appropriateness of the unit, and tovarious inclusions and exclusions,so long as (a)their agreement is approvedby theRegional Di-rector,and (b)their agreement does not violateany expressstatutoryprovisions or establishedBoard policies.perspective"as to what unit in their work place would function well, and bean appropriate one. With no Board pronouncement in the lead hospitalcases having issued at the time of theBarnerthearing,we were unwilling totreat the employer's "agreement"to excludeLPN'sfrom an otherwise all-inclusive unit as applicable in the event the Board found,as it did, a unitlimited to technical employees appropriate.18 See e.g.,The Kroger Co.,204 NLRB 1055 (1973);Mosier Safe Company,188 NLRB650 (1971);Weyerhaeuser Company,173 NLRB 1170 (1968);Vulcanized Rubber and PlasticsCompany, Inc.,129 NLRB 1256 (1961),TheRudolphWurlitzerCompany,117 NLRB 6 (1957).See alsoFisher ControlsCompany,192 NLRB 514, 515 (1971);Weber Aircraft,DivisionofWalterKidde & Company,Inc,191 NLRB10 (1971)19 SeeEderCo.,108 NLRB 1417.(1954);WestinghouseAir Brake Compa-ny,Union Switch &Signal Division,119 NLRB 1391 (1958)We believe we have done no more than permit theparties "to stipulate to the appropriateness" of theirunits when "their agreementdoes not violate any ex-press statutory provisions or established Board poli-cies."With regard to the stipulated inclusion of officeclericals inthe service and maintenance unit, it hasbeen Board policy not to give effect to the agreed-upon inclusion of office clericals in production andmaintenance units unlessthe stipulation is coupledwith a bargaining history including both groups.20We have, at the same time, limited application ofthat policy to manufacturing, as opposed to retail orwholesale, operations.21We have, in our recent deci-sions in the health care industry, analogized the ser-vice and maintenance unit to the production andmaintenanceunit of the industrial sector 22 Thatanalogy must, however, be read in the context of ourlegislativedirective to be mindful of the conse-quences of bargaining unit fragmentation.Becausethe agreed-upon inclusion of office clericals in a ser-vice andmaintenanceunit is in keeping with thatdirective, we see no reason to set aside the agreementto include office clericals.For the above reasons we affirm the Regional Di-rector in full and hereby remand these proceedings tohim for the purpose of conducting elections pursuantto hisDecisionsand Directions of Election, with theproviso that the payroll period for determining eligi-bility in all cases shall be that immediately precedingthe date of this Decision on Review.23MEMBER KENNEDY,dissenting:Iagreed with the conclusion of all of my col-leagues intheSt.Catherine'sHospitalcase "that aunit consisting solely of licensed practical nurses isinappropriate." 24 I dissent from their decision in thiscaseto direct an election in an inappropriate unitlimited to licensed practical nurses. I am mystified as20 SeeOregon MacaroniCompany,124 NLRB 1001 (1959).See generallyJohn H.HarlandCompany,127 NLRB588 (1960).21 SeeCharlesBruningCompany,Inc.,126 NLRB140, 142 (1960).22 See,e.g.,NewingtonChildren'sHospital,217 NLRB No. 134 (1975)23[Excelsiorfootnote omitted from publication.]24 St Catherine's Hospital of DominicanSisters ofKenosha,Wisconsin, Inc,217 NLRB No. 133, issued May5, 1975 The majoritystated in that opin-ion:One of theissues presentedby this case is whether licensed practicalnursesat the Employer's hospital should be granted a separate bargain-ing unit as soughtby the Petitioner.As tothisissue,we find, for thereasons setforth hereinafter, that a unit consistingsolely of licensed practi-cal nurses is inappropriate[Emphasis supplied.]Although MemberPenello and I dissentedin theStCatherine'scase, wemade clear thatLPN's should be included in a unit with serviceand mainte-nance employees.See also our dissentinNathan and Miriam Barnert Memo-rialHospitalAssociationd/b/a BarnertMemorial Hospital Center,217NLRB No. 132 (1975). Prior to the adoption of the health careamendmentsto the Act,Iexpressedthe view that a separate unit of LPN's was inappro-priate.See mydissent inExtendicare of West Virginia, inc, d/b/a St Luke'sHospital,203 NLRB 1232 (1973). OTIS HOSPITAL, INC.167to why my colleagues honor a stipulation of the par-tieswith respect to a separate unit of LPN's in theinstant case when they felt compelled to reject thestipulation of the parties with respect to the LPN's inthe recentBarnert Memorialcase 25In theBarnertMemorialcase the Board stated:While the Board will generally honor a stipula-tion of the parties if that stipulation is not con-trary, to Board policy,it isBoard policy to joinin a single unit all technical employees similarlyemployed and to find a unit of technical em-ployees inappropriate where it does not includeall of the employees in that category. We there-fore include the LPN's in the technical unit wehave found appropriate, notwithstanding theparties' stipulation, since we find that stipulationcontrary to Board policy.Having said on May 5, 1975, that they will not honorstipulations which are contrary to Board policy andalso having said on May 5, 1975, that a separate unitof LPN's is inappropriate, I do not understand whymy colleagues now honor the stipulation for a sepa-rate unit of LPN's in this case.26What did the majority mean on page 7 of their slipopinion in theSt.Catherine'scase when they said:"This legislative history weighs against our findingappropriate a separate unit of licensed practical nurs-es."?My colleagues are today announcing that (legis-lative history to the contrary notwithstanding) it isBoard policy to run elections in inappropriate units25Nathan andMiriamBarnert Memorial Hospital Association,supra.26 Thestipulation in the instant case was agreed to on November 22,1974, more than 5 months prior to the Board's pronouncement in the leadhospital cases.Accordingly,this Board should be just as "unwilling" tohonor the Employer's agreement in this case as it was "unwilling" in theBarnertcase.limited to LPN's. The ink is hardly dry on their May5 decision and the majority is now repudiating theirdecision. Do my colleagues intend to order employ-ers to bargain in inappropriate units consisting solelyof licensed practical nurses?It appears that the majority decision in the instantcase ispredicated on the notion that "no establishedBoard policies" were involved in the unit placementof LPN's in theBarnert Memorialcase. I am contentto leave to the reader the proper interpretation of thelanguage of the majority inBarnertMemorialwith areminder that:The Moving Finger writes; and, having writ,Moves on: nor all your Piety nor Wit Shall lureitback to cancel half a Line,Nor all your Tears wash out a Word of it27It is totally unnecessary for my colleagues to de-part in this case from the principle they accepted andenunciated on May 5, 1975, "that a unit consistingsolely of licensed practical nurses is inappropriate."No useful purpose is served by that departure. In theconsolidated case,OtisHospital, Inc.,1-RC-13584,the same petitioner herein has sought a service andmaintenance unit and the Regional Director has di-rected an election in that unit. My colleagues are re-peating in this case the same error they made inEx-tendicareandwhichCongressdisapproved inadopting the health care amendments.I respectfully suggest that there is no more validreason to honor the stipulation of the parties in theinstant case than there was in theBarnertMemorialcase. I would not honor the stipulation herein in lightof the opinion of all Board Members in theSt.Catherine'scase that a unit limited to LPN's is inap-propriate.27Omar Khayyam's "Rubaryat,"stanza 71.